

116 S3203 IS: Department of Veterans Affairs Therapeutic Medical Physicist Pay Cap Relief Act
U.S. Senate
2020-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3203IN THE SENATE OF THE UNITED STATESJanuary 16, 2020Mr. Kaine (for himself and Ms. Murkowski) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to codify the requirements for appointment, qualifications,
			 and pay for therapeutic medical physicists of the Department of Veterans
			 Affairs, and for other purposes.
	
 1.Short titleThis Act may be cited as the Department of Veterans Affairs Therapeutic Medical Physicist Pay Cap Relief Act.
		2.Treatment of therapeutic medical physicists of the Department of Veterans Affairs
 (a)AppointmentSection 7401(1) of title 38, United States Code, is amended by inserting therapeutic medical physicists, after physician assistants,. (b)QualificationsSection 7402(b) of such title is amended—
 (1)by redesignating paragraph (14) as paragraph (15); and (2)by inserting after paragraph (13) the following new paragraph (14):
					
 (14)Therapeutic medical physicistTo be eligible to be appointed to a therapeutic medical physicist position, a person must— (A)have completed a post-graduate clinical training program in therapeutic medical physics satisfactory to the Secretary; and
 (B)be board certified in the field of therapeutic medical physics by a certifying body approved by the Secretary..
 (c)GradeThe list in section 7404(b) of such title is amended— (1)by inserting THERAPEUTIC MEDICAL PHYSICIST, after PODIATRIST,; and
 (2)by inserting after the item relating to Podiatrist grade. the following new item: Therapeutic Medical Physicist Grade.. (d)Personnel administrationSection 7421(b) of such title is amended by adding at the end the following new paragraph:
				
 (9)Therapeutic medical physicists.. (e)Pay (1)In generalSection 7431 of such title is amended—
 (A)by inserting therapeutic medical physicist, after podiatrist, each place it appears; (B)by inserting therapeutic medical physicists, after podiatrists, each place it appears;
 (C)by inserting Therapeutic Medical Physicist, after Podiatrist, each place it appears; and (D)in subsection (e)(1)(A), by inserting , therapeutic medical physicists, after podiatrists.
 (2)Administrative mattersSection 7433 of such title is amended by inserting therapeutic medical physicists, after podiatrists, each place it appears. (3)Conforming amendmentThe heading of subchapter III of chapter 74 of such title is amended by inserting Therapeutic Medical Physicists, after Podiatrists,.
 (4)Clerical amendmentThe table of sections at the beginning of chapter 74 of such title is amended by striking the item relating to subchapter III and inserting the following new item:
					Subchapter III—Pay for Physicians, Podiatrists, Therapeutic Medical Physicists, and Dentists.